Citation Nr: 1432733	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sinus disability to include as due to the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.

2.  Entitlement to an initial compensable rating for facial injury with residual tripod fracture of the left maxilla and zygoma depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a Board hearing at the RO in March 2012.  A transcript of that proceeding is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

This matter was last before the Board in July 2012.  A review of the claims file reveals that the agency of original jurisdiction (AOJ) did not substantially comply with the Board's July 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the issue of service connection for a sinus disability, a VA examination concerning the nature and etiology of any sinus disability was to be conducted.  Specifically, if a sinus disability was determined to exist, the examiner was to opine "as to whether it is at least as likely as not that the Veteran's disability was caused or worsened by his service-connected facial disability with residual tripod fracture of the left maxilla and zygoma depression."  July 2012 Board Remand (emphases added).

The Veteran was provided with multiple VA examinations with respect to his purported sinus disability, all of which were conducted in July 2012.  The first VA examiner, an attending surgeon, opined that the evidence of record "fail[ed] to support a claim of chronic sinusitis related to facial fracture."  That examiner also provided an additional opinion, where he stated that "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  Another VA examiner, a dentist, stated that "[t]he claimed sinus condition is not caused by or a result of Zigomatic fracture 1963."

Regrettably, all of the above opinions are insufficient grounds upon which to consider the Veteran's service connection claim.  As the July 2012 remand called for an opinion as to whether the Veteran's sinus disability is worsened by, or aggravated by, his service-connected disability is necessary.  As the above opinions do not substantially comply with the Board's July 2012 remand instructions, another remand is necessary to ensure compliance.

With respect to the issue of entitlement to an initial compensable rating, it appears that the AOJ failed to complete any of the development ordered by the Board's July 2012 remand.  Specifically, the AOJ was to complete a VA examination detailing the symptomatology associated with the Veteran's service-connected disability.  No such examination was conducted.  Further, the issue was never addressed in the January 2013 Supplemental Statement of the Case.  On remand, a VA examination addressing the severity of the Veteran's service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression must be completed and the issue must be re-adjudicated by the AOJ in a Supplemental Statement of the Case prior to being returned to the Board.

Finally, in his initial claim for service connection, the Veteran stated that he is receiving compensation from the Social Security Administration (SSA).  See May 2006 Claim.  As such, on remand, records relating to the Veteran's claim for SSA benefits must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (the duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from Social Security Administration copies of all medical records underlying the award of disability benefits.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the claimant must be accorded the opportunity to furnish such records directly to Social Security Administration or to the RO/AMC. All records/responses received must be associated with the claims file. 

2. Return the claims file to the attending surgeon who conducted the July 2012 VA examination to obtain an addendum opinion as to the Veteran's sinus disability claim.  The examiner must review the claims file and note such review within the examination report.

The examiner must offer opinions as to the following:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression caused any diagnosed sinus disability?

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected facial injury with residual tripod fracture of the left maxilla and zygoma aggravated (increased in disability beyond the natural progression) any sinus disability?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

A complete rationale for all opinions should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion and any examination should be rendered by another qualified examiner.

3. Schedule the Veteran for a VA examination to address the symptomatology of the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.  The claims file must be made available to the examiner.  

The examiner must describe all symptoms associated with facial injury with residual tripod fracture of the left maxilla and zygoma depression. The examiner must also comment on the severity of each symptom found to be associated with service-connected disability.  The applicable rating criteria should be provided to the VA examiner.

4. After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


